EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        AGREEMENT made as of June 5, 2006 by and between JONES APPAREL GROUP,
INC., a Pennsylvania corporation (the "Company"), and EFTHIMIOS P. SOTOS (the
"Executive").

WITNESSETH:

        WHEREAS, the Executive is a party to the Employment Agreement dated as
of July 1, 2004 with the Company (as amended or supplemented to date, the "Prior
Employment Agreement"); and

        WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive wishes to continue employment with the Company, on the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, it is agreed as follows:

        1. Employment. During the term of this Agreement, the Company shall
employ the Executive as Chief Financial Officer of the Company. The Executive
shall report directly to the Chief Executive Officer of the Company. During the
term of this Agreement, and excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive agrees to devote all of
Executive's business time and attention to the business affairs of the Company,
and to perform such responsibilities in a professional manner. Notwithstanding
the foregoing, during the term of this Agreement, it shall not be a violation of
this Agreement for the Executive to (a) serve on a reasonable number of trade
and professional organizations; (b) engage in community and charitable affairs;
(c) serve as a non-employee member of a board of directors of a business entity
which is not competitive with the Company and as to which the Board of Directors
of the Company has given its consent; and (d) manage personal investments, so
long as such activities do not interfere with the performance of the Executive's
responsibilities as a senior executive of the Company in accordance with this
Agreement.

        2. Term. The Company shall employ the Executive for the period
commencing as of June 5, 2006 and ending as of June 30, 2009, as renewed in
accordance with the following sentence (the "Term"). The Company may extend the
Term for an additional twelve months by giving notice to the Executive no later
than December 31, 2007 of such extension. For avoidance of doubt, if this
Agreement shall be so extended, the "Term" shall mean the period commencing June
5, 2006 and ending on June 30, 2010.

        3. Salary, Retirement Plans, Fringe Benefits and Allowances.

            (a) Throughout the Term, the Executive shall receive a salary at the
annual rate of not less than $500,000. The Executive's salary shall be payable
at such regular times and intervals as the Company customarily pays its senior
executives from time to time, but no less

--------------------------------------------------------------------------------

frequently than once a month and shall be subject to future increases at the
discretion of the Board of Directors of the Company.

            (b) During the Term, the Executive shall be eligible to participate
in all savings and retirement plans, practices, policies and programs to the
extent applicable generally to other senior executives of the Company.

            (c) During the Term, the Executive and/or the Executive's family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare, fringe and other benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company.

            (d) The Executive shall be entitled to an aggregate of four (4)
weeks paid vacation during each calendar year of the Term. The Executive shall
also be entitled to the benefits of the Company's policies relating to sick
leave and holidays.

            (e) The Executive shall have all expenses reasonably incurred by
Executive on behalf of the Company reimbursed by the Company in accordance with
the Company's standard policies and practices. The Executive shall be entitled
to first class seating for air travel on Company business.

            (f) The Company shall make available to the Executive all
perquisites that are made available to senior executives of the Company.

        4. Bonus.

        Executive shall participate in the Company's Executive Annual Incentive
Plan (the "Bonus Plan"), pursuant to which the Executive may be entitled to
receive annual bonus payments for each full calendar year of employment which
ends prior to the expiration of the Term (the "Expiration Date") and throughout
which the Executive has been employed by the Company, conditioned upon the
attainment of annual criteria and objectives established for participants in the
Bonus Plan.

        5. Equity Grants.

            (a) Subject to the absolute authority of the Compensation Committee
of the Board of Directors of the Company from time to time to grant (or not to
grant) to eligible individuals shares of common stock of the Company that are
subject to vesting restrictions ("Restricted Stock") and/or options to purchase
common stock of the Company ("Options") (Restricted Stock and Options being
referred to collectively as, "Equity Grants"), it is the intention of the
Company and the expectation of the Executive that while the Executive is
employed hereunder, the Executive will be eligible to receive Equity Grants
annually, on such terms and conditions as may be determined by the Compensation
Committee.

2

--------------------------------------------------------------------------------

            (b) All such Equity Grants and all other options to purchase common
stock of the Company and shares of common stock of the Company then held by the
Executive which are not then vested (in the aggregate being referred to herein
as "Accelerated Equity Grants") shall become fully vested and, in the case of
options, immediately exercisable during the remaining original term of each such
Accelerated Equity Grant (or, if shorter, for three years following death), upon
the occurrence of any of the following events ("Acceleration Events"):
Executive's Retirement (as defined herein), death, Disability (as defined
herein), a Change in Control (as defined herein), and termination of Executive's
employment by the Company without Cause (as defined herein) or by the Executive
for Good Reason (as defined herein).

        6. Termination of Employment.

            (a) By the Company for Cause, or by the Executive without Good
Reason. The Company may terminate the Executive's employment for Cause before
the Expiration Date. If the Executive's employment is terminated for Cause, or
if Executive resigns during the Term without Good Reason, the Company shall pay
to the Executive any unpaid salary through the date of termination, as well as
reimburse the Executive for any unpaid reimbursable expenses incurred on behalf
of the Company, and thereafter the Company shall have no additional obligations
to the Executive under this Agreement.

            (b) Death or Disability; Retirement. (i) If the Executive's
employment terminates before the Expiration Date because of Executive's death or
Disability, the Company shall pay Executive or Executive's duly appointed
personal representative, as the case may be, (i) any unpaid salary through the
date of death or the Disability Termination Date (as defined herein), as well as
reimbursement of any unpaid reimbursable expenses incurred on behalf of the
Company, (ii) an amount equal to Executive's monthly salary during each of the
six (6) months following Executive's death or the Disability Termination Date,
irrespective of the expiration of the Term, and (iii) the Target Bonus (as
defined herein) for the calendar year in which Executive dies or becomes
Disabled, prorated for the portion of such year preceding Executive's death or
the Disability Termination Date, which shall be paid not later than 120 days
after the end of such year. Except as set forth in this Section 6(b), the
Company shall have no additional obligations to the Executive under this
Agreement in the event of Executive's termination of employment under this
Section 6(b).

                (ii) In addition to the foregoing and notwithstanding any other
agreement between the Executive and the Company, all Accelerated Equity Grants
which were held by the Executive at the time of the Executive's Retirement,
death or the Disability Termination Date, shall become fully vested and, in the
case of options, shall remain exercisable by the Executive or by the Executive's
estate or his representative, as the case may be, during the remaining original
term of the Accelerated Equity Grant in the case of the Executive's Retirement
or Disability or, if shorter, for three years following the date of the
Executive's death.

            (c) By the Company without Cause, or by the Executive for Good
Reason. (i) The Company may terminate the Executive's employment before the
Expiration Date without Cause, and the Executive may terminate Executive's
employment before the

3

--------------------------------------------------------------------------------

Expiration Date for Good Reason, upon 30 days' written notice to the other
party. If the Executive's employment is so terminated by the Company without
Cause, or by the Executive for Good Reason, as the case may be, the Company
shall pay and provide to the Executive (i) any unpaid salary through the date of
termination, as well as reimbursement of any unpaid reimbursable expenses
incurred on behalf of the Company, (ii) the Target Bonus for the calendar year
in which termination occurs, prorated for the portion of such year preceding
termination, which shall be paid not later than 120 days after the end of such
year, (iii) during each month of the Severance Period (as defined below), an
amount equal to the sum of (x) Executive's monthly salary at the rate in effect
immediately preceding termination and (y) one-twelfth of the Executive's Target
Bonus for the calendar year in which termination occurs, (iv) throughout the
Severance Period, continuation of Executive's participation (including the
Company's contributions thereto) in all benefit plans and practices in which
Executive was participating immediately preceding termination and (v)
reimbursement to the Executive for up to $10,000 of executive outplacement
services.

                (ii) In addition to the foregoing and notwithstanding any other
agreement between the Executive and the Company, all Accelerated Equity Grants
which were held by the Executive at the time of the termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason (whether or not following a Change of Control), shall become fully
exercisable and shall remain exercisable for the same period following
termination as would apply if the Executive's employment had not terminated.

        (d) Change in Control. (i) If, following a "Change in Control" (as
defined herein) and prior to the end of the Term, the Company terminates the
Executive's employment without Cause, or the Executive terminates employment
hereunder for Good Reason, the Company shall pay to the Executive, within 20
days following termination, (i) any unpaid salary through the date of
termination, as well as reimbursement of any unpaid reimbursable expenses
incurred on behalf of the Company, (ii) the Target Bonus for the calendar year
in which termination occurs, prorated for the portion of such year preceding
termination, (iii) a lump sum payment equal to (x) 200% of Executive's yearly
salary at the rate in effect immediately preceding termination, multiplied by
(y) the Severance Multiple (as defined herein), (iv) reimbursement to the
Executive for up to $10,000 of executive outplacement services and (v) a lump
sum equal to the Company's cost for health insurance, life insurance and
retirement benefits for the Severance Period.

            (ii) In addition to the foregoing and notwithstanding any other
agreement between the Executive and the Company, all Accelerated Equity Grants
which were held by the Executive at the time of the termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason following a Change of Control (and prior to the end of the Term), shall
become vested and fully exercisable and shall remain exercisable for the same
period following termination as would apply if the Executive's employment had
not terminated.

4

--------------------------------------------------------------------------------


            (e) As used herein:

                (i) the term "Cause" shall mean (v) the Executive's commission
of an act of fraud or dishonesty or a crime involving money or other property of
the Company; (w) the Executive's conviction of a felony or a plea of guilty or
nolo contendere to an indictment for a felony that damages the Company; (x) if,
in carrying out Executive's duties hereunder, the Executive engages in conduct
which constitutes willful misconduct or gross negligence; (y) the Executive's
failure to carry out a lawful order of the Board of Directors of the Company or
its Chief Executive Officer; or (z) a material breach by the Executive of this
Agreement. Any act or failure to act on the part of the Executive which is based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors of the Company or authorized in writing by the Chief Executive Officer
of the Company, or based upon the advice of counsel for the Company, shall not
constitute Cause as used herein. For purposes of this provision only, a breach
shall be "material" if it is demonstrably injurious to the Company, its
affiliates or any of its respective business units, financially or otherwise.

                Cause shall not exist unless and until the Company (i) has
delivered to the Executive a written Notice of Termination that specifically
identifies the events, actions, or non-actions, as applicable, that the Company
believes constitute Cause hereunder, and, in the case of termination for Cause
under clauses (x), (y) or (z) above, the Executive has been provided with an
opportunity to cure the offending conduct (if curable) within 30 days after
delivery of the written Notice of Termination, and has not so cured such conduct
(if curable), and (ii) the Executive has been provided an opportunity to be
heard (with counsel) within 30 days after delivery of the notice of Termination;
provided, however, that in the case of termination for Cause under clauses (x),
(y), and (z) above, the date of termination shall be no earlier than 35 days
after delivery of the Notice of Termination.

                (ii) the term "Good Reason" shall mean any one of the following:

                    (1) a material breach of the Company's obligations under
this Agreement, which breach has not been cured within ten business days after
the Company's receipt of written notice from the Executive of such breach;

                    (2) a reduction in the Executive's then annual base salary;

                    (3) the relocation of the Executive's office to a location
more than 30 miles from Executive's present office in New York City;

                    (4) the failure to pay the Executive any undisputed portion
of the Executive's compensation within 15 business days after the date of
receipt of written notice that such compensation or payment is due;

                    (5) the failure to continue in effect any compensation or
benefit plan in which the Executive is participating, unless either (i) an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan; or (ii) the

5

--------------------------------------------------------------------------------

failure to continue the Executive's participation therein (or in such substitute
or alternative plan) does not discriminate against the Executive, both with
respect to the amount of benefits provided and the level of the Executive's
participation, relative to other similarly situated participants;

                    (6) a reduction in the Executive's title and status as Chief
Financial Officer of the Company, or any change in the Executive's status as
reporting directly to the Chief Executive Officer; or the assignment to the
Executive of any duties materially inconsistent with the Executive's position
(including, without limitation, status, office, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1 of this Agreement, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Company no later than thirty (30) days after written notice by
the Executive;

                    (7) the failure of the Company to comply with its
obligations under Section 12(a); or

                    (8) any purported termination by the Company of the
Executive's employment otherwise than as expressly permitted in this Agreement.

                (iii) the terms "Disabled" or "Disability" shall mean the
Executive's physical or mental incapacity which renders the Executive incapable,
even with a reasonable accommodation by the Company, of performing the essential
functions of the duties required of Executive by this Agreement for one hundred
twenty (120) or more consecutive days; the term "Disability Termination Date"
shall mean the date as of which the Executive's employment with the Company is
terminated, either by the Executive or by the Company, following the suffering
of a Disability by the Executive.

                (iv) the term "Severance Period" shall mean the period
commencing with the termination of the Executive's employment and ending with
the last day of the Term.

                (v) the term "Severance Multiple" shall mean 3 times.

                (vi) the term "Change in Control" shall have the same meaning as
in the Company's 1999 Stock Option Plan, as in effect on the date hereof.

                (vii) the term "Target Bonus" shall mean 75% of Executive's
annual salary for the relevant year during the Term.

                (viii) The term "Retirement" shall mean voluntary retirement by
the Executive after attaining age 55 with 10 years of service with the Company,
or, if the Executive has not attained age 55 and/or has less than l0 years of
service with the Company, the Company determines that circumstances exist that
warrant the granting of Retirement status.

6

--------------------------------------------------------------------------------

            (f) The Executive shall have no obligation to seek other employment
or otherwise mitigate the Company's obligations to make payments under this
Section 6, and the Company's obligations shall not be reduced by the amount, if
any, of other compensation or income earned or received by the Executive after
the effective date of Executive's termination.

        7. Effect of Section 280G of the Internal Revenue Code.

            (a) Notwithstanding any other provision of this Agreement to the
contrary, and except as provided in Section 7(b), to the extent that any payment
or distribution of any type to or for the benefit of the Executive by the
Company (or by any affiliate of the Company, any person or entity who acquires
ownership or effective control of the Company or ownership of a substantial
portion of the Company's assets (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), and the regulations
thereunder), or any affiliate of such person or entity, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Total Payments"), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the "Excise Tax"), then the Total
Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received the entire
amount of such Total Payments. Unless the Executive shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Total Payments, by first
reducing or eliminating the portion of the Total Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as defined herein). Any notice given by
the Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive's
rights and entitlements to any benefits or compensation.

            (b) The determination of whether the Total Payments shall be reduced
as provided in this Section 7 and the amount of such reduction shall be made at
the Company's expense by an accounting firm selected by the Company from among
its independent auditors and the five (5) largest accounting firms (an "Eligible
Accounting Firm") in the United States (the "Accounting Firm"). The Accounting
Firm shall provide its determination (the "Determination"), together with
detailed supporting calculations and documentation to the Company and the
Executive within ten (10) days of the last day of Executive's employment. If the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to the Total Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive. If
the Accounting Firm determines that an Excise Tax would be payable, the
Executive shall have the right to accept the Determination of the Accounting
Firm as to the extent of the reduction, if any, pursuant to this Section 7, or
to have such Determination reviewed by another Eligible Accounting Firm selected
by the Executive, at the expense of the

7

--------------------------------------------------------------------------------

Company, in which case the determination of such second accounting firm shall be
binding, final and conclusive upon the Company and Executive.

        8. Company Property. Any trade name or mark, program, discovery,
process, design, invention or improvement which the Executive makes or develops,
which relates, directly or indirectly, to the business of the Company or its
affiliates, or Executive's employment by the Company, shall be considered as
"made for hire" and shall belong to the Company and shall be promptly disclosed
to the Company. During the Executive's employment and thereafter, the Executive
shall, without additional compensation, execute and deliver to or as requested
by the Company, any instruments of transfer and take such other action as the
Company may reasonably request to carry out the provisions hereof, including
filing, at the Company's sole expense, trademark, patent or copyright
applications for any trade name or mark, invention or writing covered hereby and
assigning such applications to the Company.

        9. Confidential Information. The Executive shall not, either during the
term of Executive's employment by the Company or thereafter, disclose to anyone
or use (except, in each case, in the performance of Executive's responsibilities
hereunder and in the regular course of the Company's business), any information
acquired by the Executive in connection with or during the period of Executive's
employment by the Company, with respect to any confidential, proprietary or
secret aspect of the affairs of the Company or any of its affiliates, including
but not limited to the requirements and terms of dealings with existing or
potential licensors, licensees, designers, suppliers and customers and methods
of doing business, all of which the Executive acknowledges are confidential and
proprietary to the Company, and any of its affiliates, as the case may be.

        10. Competition; Recruitment; Non-Disparagement.

            (a) The Executive shall not, at any time during Executive's
employment by the Company and during the Severance Period (provided that the
Company is making or has made the payments to Executive which may be required
hereby during such Severance Period) (the "Non-Compete Period") and under the
following circumstances, engage or become interested (as an owner, stockholder,
partner, director, officer, employee, consultant or otherwise) in any business
which competes, directly or indirectly, with the business conducted by the
Company or any of its subsidiaries or affiliates at the time of termination of
employment. The ownership of less than 5% of the stock of a publicly owned
company which competes with the Company, any of its subsidiaries or affiliates,
in and of itself, shall not be considered a violation of the provisions of this
Section 10.

            (b) The Executive shall not, at any time during Executive's
employment by the Company and thereafter until the second anniversary of the
expiration of the Non-Compete Period, recruit, solicit for employment, hire or
engage, or assist any person or entity in recruiting, soliciting for employment,
hiring or engaging, any employee or consultant of the Company, any of its
subsidiaries or affiliates, or any person who was an employee or consultant of
the Company, any of its subsidiaries or affiliates within one year before the
termination of the Executive's employment.

8

--------------------------------------------------------------------------------

            (c) For the longer of the Non-Compete Period or a period of three
years immediately following the date of termination, (i) the Company, and its
respective affiliates and employees shall not disparage the Executive, and (ii)
the Executive shall not disparage the Company, or its respective affiliates and
employees.

            (d) The Executive acknowledges that these provisions are necessary
for the protection of the Company, and its subsidiaries and affiliates and are
not unreasonable, because the Executive would be able to recruit and hire
personnel other than employees of the Company, and any of their subsidiaries and
affiliates. The Executive further agrees that a breach of Section 8, 9 or 10 of
this Agreement shall result in the immediate cessation of any payments pursuant
to this Section 10 and Section 6 hereof, if applicable. The duration and the
scope of these restrictions on the Executive's activities are divisible, so that
if any provision of this Section 10 is held or deemed to be invalid, that
provision shall be automatically modified to the extent necessary to make it
valid.

        11. Notices. Any notice or other communication to the Company or to the
Executive under this Agreement shall be in writing and shall be considered given
when mailed by certified mail, return receipt requested, to such party at
Executive's address below, or to the Company at 1411 Broadway, New York, New
York 10018, Attention: President (or at such other address as such party may
specify by written notice to the other party).

        12. Successors; Binding Agreement.

            (a) Company's Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company, except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the business or assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business or assets of the Company and such assignee or
transferee assumes all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company will require any such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business or assets as aforesaid, which executes
and delivers the agreement provided for in this Section 12 or which otherwise
becomes bound by all the terms and provisions of this Agreement or by operation
of law.

            (b) Executive's Successors. This Agreement shall not be assignable
by the Executive. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Upon the Executive's death, all amounts to which
Executive is entitled hereunder, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.

9

--------------------------------------------------------------------------------

        13. Indemnification. The Company shall indemnify Executive and hold the
Executive harmless, to the maximum extent permitted by applicable law, from and
against all claims, actions, suits, proceedings, loss, damage, liability, costs,
charges and expenses, including reasonable attorneys' fees and costs arising in
connection with the Executive's performance of Executive's duties hereunder or
Executive's status as an employee, officer, director or agent of the Company or
its affiliates, in accordance with the Company's indemnity policies for its
senior executives.

        14. Interest on Late Payments. "Undisputed Late Obligations" shall bear
interest beginning on the Due Date until paid in full at an annual rate of one
percent (1.0%) plus the prime rate as declared from time to time by The Chase
Manhattan Bank. For purposes hereof, "Undisputed Late Obligations" shall mean
any obligation which remains unpaid 5 days after written notice thereof is
delivered to the other party in accordance with Section 11 (the "Due Date") for
money under this Agreement owing from one party to another, which obligation (i)
is not subject to any bona fide dispute or (ii) has been adjudicated by an
arbitration panel or court of competent jurisdiction to be due and payable.

        15. Arbitration. Except as otherwise provided herein, all controversies,
claims or disputes arising out of or related to this Agreement shall be settled
under the rules of the American Arbitration Association then in effect in the
State of New York, as the sole and exclusive remedy of either party, and
judgment upon such award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction.

        16. Attorneys' Fees. The Company shall reimburse the Executive (or the
Executive shall reimburse the Company) for all reasonable costs, including
without limitation reasonable attorneys' fees, of the Executive or the Company,
as the case may be, in any dispute, arbitration or proceeding arising under this
Agreement (collectively, a "Proceeding"), so long as the Executive or the
Company, as the case may be, "prevails in substantial part" with respect to
Executive's or the Company's claims or defenses in such Proceeding. For purposes
hereof, the Executive shall be deemed to have "prevailed in substantial part" if
(i) the Executive is the party originally demanding a Proceeding, and the
arbitrator(s) shall have awarded the Executive at least 75% of the amount
originally demanded by the Executive, or (ii) the Company is the party
originally demanding a Proceeding, and the arbitrator(s) shall have denied the
Company the relief originally requested. The Company shall be deemed to have
"prevailed in substantial part" if the Executive is the party originally
demanding a Proceeding and the arbitrator(s) shall have awarded the Executive
less than 25% of the amount originally demanded by the Executive.

        17. Miscellaneous.

            (a) Given that a breach of the provisions of this Agreement would
injure the Company irreparably, the Company may, in addition to its other
remedies, obtain an injunction or other comparable relief restraining any
violation of this Agreement, and no bond, security or other undertaking shall be
required of the Company in connection therewith.

10

--------------------------------------------------------------------------------

            (b) The provisions of this Agreement are separable, and if any
provision of this Agreement is invalid or unenforceable, the remaining
provisions shall continue in full force and effect.

            (c) This Agreement constitutes the entire understanding and
agreement between the parties, and supersedes the Prior Employment Agreement and
all other existing agreements between them and cannot be amended, unless such
amendment is in writing and signed by both parties to this Agreement.

            (d) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (other than its choice of laws rules),
where it has been entered and where it is to be performed. The parties hereto
consent to the exclusive jurisdiction of any federal or state court in the State
of New York to resolve any dispute arising under this Agreement or otherwise.

            (e) The headings in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

            (f) The failure of either party to insist on strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. For any waiver of a provision of
this Agreement to be effective, it must be in writing and signed by the party
against whom the waiver is claimed.

            (g) The obligations of the Executive and the Company hereunder shall
survive the termination of the term of this Agreement and the Executive's
employment hereunder, to the extent necessary to give full effect to the
provisions of this Agreement.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed as of the date first above written.

JONES APPAREL GROUP, INC.

By: /s/ Peter Boneparth
      President

      /s/ Efthimios P. Sotos
      Executive

Address: 484 Wire Mill Road
Stamford, CT 06903